Case 2:20-cv-02291-DOC-KES Document 252 Filed 03/25/21 Page 1 of 2 Page ID #:4446



                                                                               3/25/2021
                                                                                    KD
                               Citizens Preserving Venice
                              Friends of Venice Boardwalk
                           Ocean Front Walk Action Committee                  LA CV 20-2291-DOC




  March 24, 2021

  Dear Honorable Elected and Appointed Officials:

  We are writing as a group of grassroots resident stakeholders to stress to you that our
  beloved coastal community, Venice, is in the throes of a humanitarian, safety and
  sanitation crisis. Venice is historically one of the most racially, culturally and
  economically diverse coastal communities in California, and one that offers coastal
  access to the largest, most socioeconomically and culturally diverse populations of
  beachgoers.

  However, the current proliferation of homeless encampments and rapidly deteriorating
  safety and health conditions jeopardizes both unhoused and housed residents, as well
  as visitors seeking recreation along our coast.

  This is taking place under your jurisdiction! Blight, drugs and gang violence are taking
  over swathes of our neighborhoods, including the crown jewel of Venice, Ocean Front
  Walk. Unhoused people are dying on our streets due to multiple failures of our
  government at all levels to address the festering problems that are plaguing our
  community, both unhoused and housed.
         • It is inexcusable to leave thousands of people suffering on our streets with no
         alternatives to unsafe, squalid, living conditions.
         • It is inexcusable that the City, County and State have not made the
         homelessness crisis their number one priority.
         • It is inexcusable to accept failure as the new normal.
         • It is inexcusable to point fingers instead of collaborating to end this crisis.
         • It is inexcusable to continue pursuing policies that drive people from their
         homes.
         • It is inexcusable that lack of political will at all levels of government has forced
         the Federal courts to take responsibility.
         • It is inexcusable that the Governor, the County Supervisors, and the Mayor
         have all failed to utilize their broad emergency powers to overcome this crisis for
         un-housed people and housed communities.
  We need your help! We implore you, as representatives of the State of California, the
  County, and City of Los Angeles, to use your collective energy, creativity, intelligence
  and urgency to intervene immediately, and to collaborate with each other to protect both
Case 2:20-cv-02291-DOC-KES Document 252 Filed 03/25/21 Page 2 of 2 Page ID #:4447




  the unhoused and housed residents of Venice from dramatically increased risks to our
  health, safety, and well-being.

  Thank you,
  Citizens Preserving Venice, Friends of Venice Boardwalk and
  Ocean Front Walk Action Committee
